NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/076,617 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed in the Office on October 21, 2020 and claims priority to Japanese application JP2019-194554 with a priority date of October 25, 2019.
The Office mailed a first detailed action, non-final rejection on February 3, 2022.
Applicant filed amendments and remarks and arguments on May 3, 2022.
Claims 1, 3, 5, 7-21 are pending and all are rejected. Claims 1, 8 and 9are independent claims. 
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments and remarks submitted.
First, regarding the § 112(f) invocation finding, Examiner notes that the language has been deleted or otherwise been canceled via its claim. The finding is moot and withdrawn.
Second, regarding the § 112(b) rejections, Examiner has considered the amended language and finds that they are also moot or otherwise traversed. Those rejections are also withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8 and 9 are  rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claims 1, 8 and 9 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests amending the language to recite that the first software key has a sensitivity less than the sensitivity of the other software keys on the screen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Hirasawa, United States Patent Application Publication 2018/0234564, published on August 16, 2018 in view of Fleizach et al. (“Fleizach”), United States Patent Application Publication 2016/0357281, published on December 8, 2016 and in further view of Thomas et al. (“Thomas”), United States Patent Application Publication 2020/0393948, published on December 17, 2020.

As to Claim 1, Hirasawa teaches: An image processing apparatus including a touch panel display (Hirasawa: par. 0038, a touch screen display [13] of which a touch panel [14a] is provided ) comprising:
a memory; and at least one processor in communication with the memory which executes the following:  
displaying a plurality of first software keys including a first software key on a screen (Hirasawa: Fig. 3, par. 0069, a start button (i.e. first software key) is displayed on a copy setting screen after the copy button [42] is pressed. Other buttons, such as setting, or values to be set are displayed as well (i.e. second software key), and 
performing image processing based on touching the first software key (Hirasawa: par. 0069, the start button may be pressed to execute the set values on the copy screen).;

    PNG
    media_image1.png
    357
    713
    media_image1.png
    Greyscale

Hirasawa may not explicitly teach: wherein sensitivity of the first software key is set low.
Fleizach teaches in general concepts related to providing touch accommodations to improve the accuracy of users’ touch inputs on touch-sensitive surfaces (Fleizach: Abstract). Specifically, Fleizach also teaches a touchscreen device with soft keys (Fleizach: Fig. 6A, par. 0042, a device has a touch display that receives touch inputs; pars. 0156, 0178, Fig. 4, various icons (i.e. software keys) are displayed, which perform different functions, such as opening applications such as photos or weather, etc.). A user may set the amount of touch time needed before the touch operation is recognized (Fleizach: par. 0215-26, the hold duration is a time period required before it is recognized as an intentional contact and includes the liftoff (i.e. release) as well). This time duration may be set via a graphical settings screen (Fliezach: Fig. 6G).

    PNG
    media_image2.png
    518
    371
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hirasawa device by including computer instructions to include the touch time duration setting on the settings screen as taught and suggested by Fleizach. Such a person would have been motivated to do so with a reasonable expectation of success to prevent the accidental touches on the screen from being recognized as intentional touches (Fleizach: par. 0216).
Hirasawa and Fleizach may not explicitly teach: wherein sensitivity of the first software key is set low relative to sensitivity of other software keys on the screen.
Thomas teaches in general concepts related to touch screen sensors and providing selective activation of touch sensors for portions of a graphical user interface (Thomas: Abstract). Specifically, Thomas teaches that there is a recognition that sensitivity on the touch screen needs to be different for different user interface elements (Thomas: pars. 0021-22, one or more portions of the GUI having input elements are identified and a subset may be identified to have a different sensitivity level).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hirasawa-Fleizach device by including computer instructions to set the key sensitivity differently from others as taught and suggested by Thomas. Such a person would have been motivated to do so with a reasonable expectation of success to allowing for customizing the sensitivity to a user (Thomas: par. 0022, the subset may be selected based on historical usage statistics, therefore picking common ones).

As to Claim 3, Hirasawa, Fleizach and Thomas teaches the elements of claim 1.
Hirasawa further teaches: wherein the screen is a setting screen that sets values used for the image processing, and wherein the plurality of software keys include a software key setting the value used for the image processing (Hirasawa: par. 0069, a setting screen allows for inputting values to execute the copy function. The user is able to change these values (i.e. the settings screen includes software keys displayed together with the setting screen).  

As to Claim 5, Hirasawa, Fleizach and Thomas teaches the elements of claim 1.
Hirasawa further teaches: wherein the image processing apparatus displays a setting screen for setting a condition when performing the image processing, and wherein the first software key is a software key for performing the image processing without intervention of the setting screen (Hirasawa: par. 0069, a setting screen allows for inputting values to execute the copy function. There are default values (i.e no intervention needed);
and the first software key is displayed on a menu screen including a software key to display the setting screen (Hirasawa: par. 0069, Fig. 3 [45] there is a setting screen button to display the setting screen).

As to Claim 7, Hirasawa, Fleizach and Thomas teaches the elements of claim 1.
Hirasawa further teaches: wherein the image processing is at least a copy processing and a scan processing and print processing (Hirasawa: par. 0021, scanning, copying and printing functions)

As to Claim 8, it is rejected for similar reasons as claim 1. Hirasawa further teaches a computer readable medium (Hirasawa: cl. 10).

As to Claim 9, it is rejected for similar reasons as claims 1 and 8.

As to Claim 10, Hirasawa, Fleizach and Thomas teach the elements of claim 1.
Thomas further teaches: setting the sensitivity of the first software key based on operating by a user, wherein the sensitivity of the first software key is set independently of the sensitivity of other software keys (Thomas: pars. 0021-22, one or more portions of the GUI having input elements are identified and a subset may be identified to have a different sensitivity level).

As to Claim 11, Hirasawa, Fleizach and Thomas teach the elements of claim 1.
Thomas further teaches: providing an operating screen to set the sensitivity of the first software key, wherein the sensitivity of the first software key is set independently of the sensitivity of other software keys on the operating screen.

As to Claim 12, Hirasawa, Fleizach and Thomas teach the elements of claim 1.
Fleizach further teaches: wherein the sensitivity of the first software key includes a touch duration time, and wherein the touch duration time takes from the first software key is touched until the first software key is released (Fleizach: par. 0215-26, the hold duration is a time period required before it is recognized as an intentional contact and includes the liftoff (i.e. release) as well).

As to Claim 13, Hirasawa, Fleizach and Thomas teach the elements of claim 12.
Fleizach and Thomas as combined further teaches: wherein the touch duration time of the first software key is set longer than a touch duration time for which the other software keys included on the screen are determined to be touched (Examiner notes that the difference in sensivity of the keys from each other would result in different touch duration times).

As to Claim 14, Hirasawa, Fleizach and Thomas teaches the elements of claim 1.
Hirasawa further teaches:  wherein the first software key is a start key and the other software keys are numeric keys (Hirasawa: Fig. 2, other keys may be numeric [6]).

    PNG
    media_image3.png
    309
    544
    media_image3.png
    Greyscale


As to Claim 15, Hirasawa, Fleizach and Thomas teaches the elements of claim 1.
Hirasawa and Thomas further teaches:  wherein the image processing apparatus is used by a plurality of users (Hirasawa: par. 0110, the screens may be customized for individual users), and wherein the sensitivity of the first software key is set for each of the plurality of users (Thomas: par. 022, the historical usage statistics used may be particular to different users).

As to Claim 16, it is rejected for similar reasons as claim 10.
As to Claim 17, it is rejected for similar reasons as claim 11.
As to Claim 18, it is rejected for similar reasons as claim 12.
As to Claim 19, it is rejected for similar reasons as claim 13.
As to Claim 20, it is rejected for similar reasons as claim 14.
As to Claim 21, it is rejected for similar reasons as claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior art cited but not relied upon include:
Santos-Gomez, United States Patent Application Publication 2014/0071060 (Mar. 13, 2014) (teaching prevention of accidental trigger of buttons, using predetermined threshold times).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/Primary Examiner, Art Unit 2174